Exhibit 10.3(a)


RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR COMPANY EMPLOYEES
2018 STOCK OPTION AND INCENTIVE PLAN
(Form amended as of February 20, 2020)
Name of Grantee:        
No. of Restricted Stock Units:        
Grant Date:        
Vesting Commencement Date:            
Pursuant to the Radius Health, Inc. 2018 Stock Option and Incentive Plan, as
amended through the date hereof (the “Plan”), Radius Health, Inc. (the
“Company”) hereby grants an award of the number of Restricted Stock Units listed
above (an “Award”) to the Grantee named above. Each Restricted Stock Unit shall
relate to one share of Common Stock, par value $0.0001 per share (the “Stock”)
of the Company.
1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.
2.    Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse, and the Restricted Stock Units shall
vest in [three (3) substantially equal annual installments] on each of the
[first three (3) anniversaries of the vesting commencement date set forth above]
(the “Vesting Commencement Date”), such that the Restricted Stock Units will be
fully vested on the [third (3rd) anniversary of the Vesting Commencement Date],
so long as the Grantee has a continuing Service Relationship with the Company or
a Subsidiary or any successor entity on such dates. The restrictions and
conditions in Paragraph 1 shall lapse only with respect to the number of
Restricted Stock Units vested on such vesting date.
The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.
3.    Termination of Service Relationship. If the Grantee’s Service Relationship
with the Company or a Subsidiary or any successor entity terminates for any
reason (including death or disability) prior to the satisfaction of the vesting
conditions set forth in Paragraph 2 above, any Restricted Stock Units that have
not vested as of such date shall automatically and without notice terminate and
be forfeited, and neither the Grantee nor any of his or her successors, heirs,





--------------------------------------------------------------------------------





assigns, or personal representatives will thereafter have any further rights or
interests in such unvested Restricted Stock Units.
4.    Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 2 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a stockholder of the
Company with respect to such shares.
5.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
6.    Tax Withholding. Notwithstanding any Plan provision to the contrary,
unless the Administrator determines otherwise, the requirement for the Grantee
to satisfy all withholding obligations arising in connection with the Award will
be satisfied by placing a market sell order with a broker acceptable to the
Company covering a sufficient number of shares of Stock otherwise then-issuable
under the Award as are necessary to satisfy the statutory tax withholding
obligations arising in connection with the Award, as determined by the Company.
The net proceeds of such sale shall be delivered to the Company or its
applicable subsidiary upon the settlement of such sale. The Grantee acknowledges
that, unless otherwise determined by the Administrator, such market sell order
will be placed automatically and that it is mandatory, binding and
non-discretionary on the part of the Grantee. The Company shall have the
authority to cause the required tax withholding obligation to be satisfied, in
whole or in part, by withholding from shares of Stock to be issued to the
Grantee a number of shares of Stock with an aggregate Market Value that would
satisfy the withholding amount due.
7.    Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.
8.    No Obligation to Continue Service Relationship. Neither the Company nor
any Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee’s Service Relationship with the Company or a Subsidiary or
any successor entity, and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
Grantee’s Service Relationship at any time.
9.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
10.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or


2



--------------------------------------------------------------------------------





professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”). By entering into this
Agreement, the Grantee (i) authorizes the Company to collect, process, register
and transfer to the Relevant Companies all Relevant Information; (ii) waives any
privacy rights the Grantee may have with respect to the Relevant Information;
(iii) authorizes the Relevant Companies to store and transmit such information
in electronic form; and (iv) authorizes the transfer of the Relevant Information
to any jurisdiction in which the Relevant Companies consider appropriate. The
Grantee shall have access to, and the right to change, the Relevant Information.
Relevant Information will only be used in accordance with applicable law.
11.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
12.    Acceptance of Award. The Grantee must execute this Agreement by logging
on to the Company’s administrative agent’s website for the Plan. IF THE GRANTEE
DOES NOT ELECTRONICALLY ACCEPT THIS AWARD THROUGH THE WEBSITE WITHIN THIRTY (30)
DAYS FOLLOWING THE GRANT DATE AND THEREBY ACCEPT THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND THE PLAN, THEN THE GRANTEE WILL BE DEEMED TO HAVE DECLINED
THE AWARD AND THIS AWARD WILL BE NULL AND VOID (AND THE PARTICIPANT WILL HAVE NO
RIGHTS WITH RESPECT TO THE AWARD).




3

